DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 6,347,653) in view of Shimizu (US 2008/0041509).
Regarding claim 1, Kobayashi discloses [Figures 1a-1b] a pneumatic tire, comprising: a tread portion 1 comprising a main groove 10 extending in a tire circumferential direction; a shoulder land portion defined by an outermost side in a tire lateral direction of the main groove 10; lug grooves 4a, 4b arranged in the tire circumferential direction in the tread surface 1 of the shoulder land portion, the lug grooves 4a, 4b each crossing the tire circumferential direction and terminating at a first end side within the shoulder land portion and passing through a ground contact edge 2a, 2b at a second end side; a main groove width is given as 100 mm, a value LW between the terminating ends 5a, 5b is given as 180 mm, and a tread width TW is given as 830 mm [Column 4, Lines 65-67]. LW and GW are both centered on the equator 3 of the tire tread. From these values a tire lateral dimension from the main groove 10 to the ground contact edge 2a, 2b can be calculated to be 0.5*TW – 0.5*GW = (0.5*830 mm) – (0.5*100 mm) = 365 mm (the width of the land portion) and a distance from the main groove 10 to the terminal ends of the lug groove 4a, 4b can be calculated to be 0.5*LW – 0.5*GW = (0.5*180 mm) – (0.5*100 mm) 10 to the terminating end position 5a, 5b of the lug grooves 4a, 4b are (40 mm)/(365 mm) * 100% = 10.95% of a tire lateral dimension from the main groove 10 to the ground contact edge 2a, 2b, lying within the claimed range of from 5% to 35%.
Kobayashi does not specifically recite a notch portion formed on an opening edge of the lug grooves, the notch portions being a cutout from the tread surface cut inward in a tire radial direction, the lug grooves having a groove width that decreases from the first end side to the second end side, a maximum groove width position being disposed in a range from the main groove that is 40% or less of the tire lateral direction dimension from the main groove to the ground contact edge, or the notch portion having a notch width that increases from the first end side to the second end side of the lug grooves.
Shimizu teaches [Figures 1A-1D] a tread 12 comprising lug grooves 14 extending from a tread edge 18 and terminating in the tread 12. These lug grooves 14 have a groove width WB that is narrowed towards the axial outer side of the tire, and comprise step portions 22 (notch portions) that have a width WS that is increased towards the axial outer side of the tire [Shimizu, Paragraph 0049]. It can be seen in Figure 1A that a maximum groove width is constant from the region 40 to the terminal end of the lug groove 14, therefore there is a maximum groove width at the terminal end. In the case where the lug grooves of Kobayashi are modified by the lug groove geometry of Shimizu, the distance between the main groove to the terminal ends of the lug grooves (and therefore a maximum width at the terminal ends) are 10.95% of a tire lateral direction dimension from the main groove to the ground contact edge (as calculated above), lying within the claimed range of less than 40%.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi with the teachings of Shimizu to have the groove geometry allow for the biased abrasion resistance (uneven wear resistance) to be enhanced while maintaining the durability of the tire [Shimizu, Paragraph 0027].

Regarding claim 2, Kobayashi and Shimizu teach the invention of claim 1 above. Shimizu teaches [Figures 1A-1D] a maximum width position having a groove width y0, and a notch width x0 = 0, and a discretionary position located further outward in the tire lateral direction than the maximum groove width position of the lug groove with a groove width y and a notch width x. As long as the discretionary position is chosen at a place along the groove supplied with a notch portion then x > 0. As x0 = 0, the claimed relationship of 0 ≤ x0 < x is satisfied [See annotated Figure 1A below for maximum width and discretionary positions]. 

    PNG
    media_image1.png
    569
    666
    media_image1.png
    Greyscale

Annotated Figure 1A [Shimizu]
From annotated Figure 1A it can be seen that at the maximum width position and the discretionary position have the same total groove width plus notch width [Shimizu, Paragraph 0049], therefore a difference between the groove width y0 and the groove width y is twice the difference between the notch width x0 and the notch width x. The bottom end of the range is 20% of the y0 – y plus x0, which is equivalent to 40% of the difference x – x0 plus x0. As x0 < x, 40% of x minus 40% of x0 plus 100% of x0 has a maximum of 100% of x, satisfying the left side of the inequality. The top end of the range is 200% of the difference y0 – y plus x0, which is equivalent to 400% of the difference x – x0, plus x0. As x0 < x, 400% of x minus 400% of x0 plus 100% of x0 has a minimum of 100% of x, satisfying the inequality. For a formulaic approach of this explanation, please see below.
From annotated Figure 1A it can be seen that at the maximum width position and the discretionary position have the same total groove width plus notch width, therefore:
                
                    y
                    0
                    +
                    2
                    x
                    0
                    =
                    y
                    +
                    2
                    x
                
            
Which reveals that:
                
                    
                        
                            
                                
                                    
                                    y
                                    0
                                    -
                                    y
                                    =
                                    2
                                    x
                                    -
                                    2
                                    x
                                    0
                                    =
                                    2
                                    
                                        
                                            x
                                            -
                                            x
                                            0
                                        
                                    
                                    #
                                    
                                        
                                            F
                                            o
                                            r
                                            m
                                            u
                                            l
                                            a
                                             
                                            1
                                        
                                    
                                
                            
                        
                    
                
            
The claimed relationship is:
                
                    
                        
                            
                                
                                    
                                    0.2
                                    
                                        
                                            y
                                            0
                                            -
                                            y
                                        
                                    
                                    +
                                    x
                                    0
                                    ≤
                                    x
                                    ≤
                                    2
                                    
                                        
                                            y
                                            0
                                            -
                                            y
                                        
                                    
                                    +
                                    x
                                    0
                                    #
                                    
                                        
                                            F
                                            o
                                            r
                                            m
                                            u
                                            l
                                            a
                                             
                                            2
                                        
                                    
                                
                            
                        
                    
                
            
Substituting the Formula 1 into Formula 2 results in:
                
                    0.2
                    (
                    2
                    
                        
                            x
                            -
                            x
                            0
                        
                    
                    )
                    +
                    x
                    0
                    ≤
                    x
                    ≤
                    2
                    
                        
                            2
                            
                                
                                    x
                                    -
                                    x
                                    0
                                
                            
                        
                    
                    +
                    x
                    0
                
            
Which can be further simplified to:
                
                    
                        
                            
                                
                                    
                                    0.4
                                    x
                                    +
                                    0.6
                                    x
                                    0
                                    ≤
                                    x
                                    ≤
                                    4
                                    x
                                    -
                                    3
                                    x
                                    0
                                    #
                                    
                                        
                                            F
                                            o
                                            r
                                            m
                                            u
                                            l
                                            a
                                             
                                            3
                                        
                                    
                                
                            
                        
                    
                
            
Since we know:
                
                    x
                    0
                    <
                    x
                
            
It can be easily seen that the left side of the claimed inequality has an upper limit of x:
                
                    
                        
                            
                                
                                    
                                    0.4
                                    x
                                    +
                                    0.6
                                    x
                                    0
                                    <
                                    0.4
                                    x
                                    +
                                    0.6
                                    x
                                    =
                                    x
                                    ≤
                                    x
                                    #
                                    
                                        
                                            F
                                            o
                                            r
                                            m
                                            u
                                            l
                                            a
                                             
                                            6
                                        
                                    
                                
                            
                        
                    
                
            
And the right side of the claimed inequality has a lower limit of x:
                
                    
                        
                            
                                
                                    
                                    4
                                    x
                                    -
                                    3
                                    x
                                    0
                                    ≥
                                    4
                                    x
                                    -
                                    3
                                    x
                                    =
                                    x
                                    ≥
                                    x
                                    #
                                    
                                        
                                            F
                                            o
                                            r
                                            m
                                            u
                                            l
                                            a
                                             
                                            5
                                        
                                    
                                
                            
                        
                    
                
            
Satisfying the claimed relationship.
22 having a width WS (notch width, x or x0) increasing from an axially inner part of the groove to an axially outer part of the groove [Shimizu, Paragraph 0049, 0066], and the groove width WB (groove width, y or y0) is decreased proportionally to the change in WS (notch width, x or x0) [Shimizu, Paragraph 0048]. While dimensions WS (notch width, x or x0) and WB (groove width, y or y0), and their respective changes, are not specifically recited, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected values that satisfy the claimed formula, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to select groove width and notch width at the maximum width position and at the discretionary position that properly enhance the rigidity of the skirt of the land portion and suppress the deformation of the land portion [Shimizu, Paragraph 0066-0067], while ensuring the volume of the lug groove is sufficiently secured [Shimizu, Paragraph 0069].
Regarding claim 6, Kobayashi and Shimizu teach the invention of claim 1 above. Kobayashi and Shimizu teach a tire capable of having a vehicle inner/outer side orientation designated when mounted with lug grooves and notch portions on both the vehicle inner and vehicle outer sides, satisfying the claim limitation of at least the outer side. 

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Behr (WO 2012/010342) in view of Takemoto (US 2016/0152090) and in view of Murata (US 2007/0000590).
Regarding claim 1, Behr discloses [Figures 7-8] a pneumatic tire comprising: in a tread surface of a shoulder portion, a circumferential groove 2 extending in a tire circumferential direction; a shoulder block row 6 (shoulder land portion) defined by an outermost side in a tire lateral direction of the circumferential groove 2; transverse grooves 4 (lug grooves) arranged in the tire circumferential direction in the tread surface of the shoulder block row 6 (shoulder land portion), the transverse 4 (lug grooves) each crossing the tire circumferential direction and terminating at a first end side within the shoulder block row 6 (shoulder land portion) and passing through a ground contact edge TA at a second end side; the transverse grooves 4 (lug grooves) have a groove width that decreases from the first end side to the second end side (decreasing axially outwardly) [Behr, 0078].
Behr does not specifically recite a notch portion formed on an opening edge of the lug grooves, the notch portion being a cutout from the tread surface cut inward in a tire radial direction, a terminating end position of the lug grooves being disposed in a range from the main groove that is from 5% to 35% of a tire lateral direction dimension from the main groove to the ground contact edge, and a maximum groove width position being disposed in a range from the main groove that is 40% or less of the tire lateral direction dimension from the main groove to the ground contact edge, or the notch portion having a notch width that increases from the first end side to the second end side of the lug grooves.
Takemoto teaches [Figures 1-2, 7-8] a pneumatic tire 1 supplied with shoulder grooves 11 extending through a tread edge Te and terminating within the shoulder land portion 8, wherein the extending length L1 of the shoulder grooves 11 is 0.65 to 0.9 times the axial width of the shoulder land portion 8 [Takemoto, Paragraph 0111], thereby a terminating end position is disposed in a distance from the circumferential groove 3 that is 10% to 35% of a tire lateral dimension from the circumferential groove 3 to the tread edge Te, within the claimed range of from 5% to 35%. As the maximum width point of the groove described by Behr is approximately at the terminal end, in the case that lateral grooves of Behr are modified with the extension teaching of Takemoto (detailed above), it would be reasonably expected by one of ordinary skill in the art that the maximum width point of the grooves would lie within the range of 10% to 35% (taught by Takemoto above), satisfying the claimed limitation of 40% or less.
the improvement of wet performance and steering stability on dry roads well balancedly [Takemoto, Paragraph 0112].
Murata teaches [Figures 1 and 4] outside main lateral grooves 9 supplied with chamfered parts 13 (notch portions) formed on an opening edge of the outside main lateral grooves 9, the chamfered parts 13 (notch portions) being a cutout from the tread surface cut inward in a tire radial direction; wherein the chamfered part 13 (notch portion) width MW increases from its inside end to its outside end (from the first end side to the second end side) [Murata, Paragraph 0123].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Behr with the teachings of Murata to have the shoulder grooves supplied with chamfered portions that increase in width from a laterally inside end to a laterally outside end. Doing so would prevent the groove edges from being damaged during cornering [Murata, Paragraph 0127] and increase the groove volume to improve drainage and wet performance during cornering [Murata, Paragraph 0123].

Regarding claim 5, Murata teaches the chamfered portions being formed in only the vicinity of the outside tread edge Eo [Murata, Paragraph 0114]. As the groove of Behr has a maximum width position at approximately the terminal end of the groove (i.e. away from the vicinity of the outside tread edge) it would be reasonably expected by one of ordinary skill in the art that the chamfered portion (notch portion) would have a constant width (of zero) from the maximum groove width position (near the terminal end) to the terminating end position.

13 (notch portions) is specifically on the outside edge Eo [Murata, Paragraph 0127], as the outside edges are subjected to large stresses during cornering therefore chipping and tearing off of the groove edges is liable to occur.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Behr (WO 2012/010342) in view of Takemoto (US 2016/0152090) and in view of Murata (US 2007/0000590), further in view of Tsuda (JP-2001180227).
Regarding claim 3, Behr, Takemoto, and Murata teach the invention of claim 1 above; however, none of them specifically recite the notch portion having a notch depth from the tread surface inward in the tire radial direction of from 0.5 mm to 3.0 mm.
Tsuda teaches [Figures 1-4] a pneumatic tire having shoulder lateral grooves 4d supplied with chamfered portions 14 (notch portions) where the chamfer width is increased from a laterally inner to a laterally outer side in the tire width direction [Tsuda, Figures 1-3, Paragraph 0016], where the depth ha of the chamfered portion 14 (notch portion) is from 0.5 mm to 1.0 mm, lying within the claimed range of from 0.5 mm to 3.0 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Behr, Takemoto, and Murata with the teachings of Tsuda to have the depth of the chamfered portion to be between 0.5 mm and 1.0 mm. Doing so would allow for the contact pressure of the shoulder during normal running to be even while not reducing the effect of the chamfered portion [Tsuda, Paragraph 0020].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Behr (WO 2012/010342) in view of Takemoto (US 2016/0152090) and in view of Murata (US 2007/0000590), further in view of Takahashi (US 2017/0001479).
Regarding claim 4, Behr, Takemoto, and Murata teach the invention of claim 1 above. They teach a tire capable of having a designated rotation direction; however, they do not specifically recite the notch portions having differing notch widths, or the notch widths satisfying the relationship of xb < xa ≤ 3.0xb.
Takahashi teaches [Figure 7-8] third lug grooves 35 supplied with chamfers 35a (notch portions) of differing widths on either side of the groove 35 [Takahashi, Paragraph 0082]. As the chamfer width w4 can be seen to be approximately twice as large as the chamfer width w3 [Figure 8], a person of ordinary skill in the art would reasonably expect the chamfer widths of w4 (equivalent to xa) and w3 (equivalent to xb) to satisfy the claimed relationship of xb < xa ≤ 3.0xb.
It would have been obvious to one of ordinary skill in the art to modify Behr, Takemoto and Murata with the teachings of Takahashi to have differing notch portion widths as detailed above. Doing so would allow the ground contact area to be increased when the tire rotates, thus providing good steering stability [Takahashi, Paragraph 0082].

Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 9/23/2022 have been fully considered but they are not persuasive.
Regarding Kobayashi (US 6,347,653) in view of Shimizu (US 2008/0041509), Applicant argues that Shimizu does not specifically describe the lug groove narrowing or any benefits associated therewith. The biased abrasion resistance of Shimizu seems to be enhanced primarily through the inclusion of the circumferential grooves 32. The combination relies on features of Shimizu which are not described for the relied upon benefit, and one or ordinary skill in the art would not have been motivated to make the combination as asserted. 
Examiner disagrees. Shimizu discloses providing lug grooves with a step portion 22 (construed as reading on the claimed notch portion) which narrows a width WB of the lug groove (see Fig. 1). Shimizu discloses the step portion provides a biased abrasion suppressing effect ([0052,0066-0067]). Examiner notes that the circumferential groove 32 is not even present in this first embodiment of Shimizu.
Regarding Behr (WO 2012/010342) in view of Takemoto (US 2016/0152090) and Murata (US 2007/0000590), Applicant argues that while paragraph [0127] of Murata describes the chamfers avoiding damage to the groove edges during cornering, paragraph [0088] describes and Fig. 4 of Murata illustrates that the improved drainage performance derives from the lateral grooves opening to the main groove and paragraphs [0140--0141] of Murata describe that the lateral grooves 9 divide the shoulder land portion into larger rigid blocks to provide cornering grip and traction while maintaining good drainage performance. One of ordinary skill in the art would have thus incorporated lug groove which do not terminate within the shoulder land portion, but which open to the main grooves.
Examiner disagrees. Patents as references are relevant as prior art for all they contain. MPEP 2123. Murata is similarly directed towards a tire tread wherein lateral grooves extend to the shoulder of the tread. Murata teaches that it is advantageous to provide chamfered parts in the tread shoulder zone as groove edges are subjected to large stresses during cornering and chipped away rapidly and tearing-off is liable to occur ([0127]). While Murata discusses other features of the tread pattern, Murata does not teach away from the proposed combination in the obviousness rejection. Further, In response to In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here, one of ordinary skill in the art at the time of the invention would have been motivated to configure the lug grooves of Behr with chamfered portions at the tread shoulder as taught by Murata to achieve the expected and predictable result of reducing stress concentration and chipping/tearing of the groove edges.
Regarding Takemoto and Behr, Applicant argues that the Office has not considered how the inclusion of the extension 13 would affect the positioning of the terminating portion of the lug groove of Behr. In particular, Fig. 1 and 2 of Behr show extensions 11, 12, and 13 of same length 'a.' While Fig. 5 and 7 show unequal lengths, the web 5 appears to be at approximately 40% of the distance. Accordingly, any disclosures of Takemoto for the terminating end of the groove are irrelevant in Behr or would not be obvious to combine where Behr already provides sufficiently clear disclosure of how the grooves 4 should be configured.
Examiner disagrees. The Office action relies on the embodiment of Fig. 7 in Behr, which depicts transverse grooves 4 having narrowing width with a maximum width B positioned at web 5, its terminal end. The Office action is not based on Figs. 1 and 2 embodiments wherein the transverse groove is constant in width. For each embodiment, Behr teaches that the web is positioned in the middle extension area 12 ([0030]), but does not provide specific ranges/values for the position of the terminal end/webbing. Because Behr does not give an explicit range or value for the position of this terminal end/webbing, one of ordinary skill in the art would have been motivated to look towards similar tread art having shoulder transverse grooves that terminated within the land portion to determine the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749